Exhibit 10.1

 

Execution Version

 

$500,000,000

 

Dr Pepper Snapple Group, Inc.

 

250,000,000 2.600% Senior Notes due 2019
250,000,000 3.200% Senior Notes due 2021

 

Underwriting Agreement

 

November 7, 2011

 

Deutsche Bank Securities Inc.

60 Wall Street, 3rd floor

New York, New York 10005

 

Morgan Stanley & Co. LLC

1585 Broadway

New York, New York 10036

 

As Managers of the several Underwriters

named in Schedule II hereto

 

Ladies and Gentlemen:

 

Dr Pepper Snapple Group, Inc., a Delaware corporation (the “Company”), proposes
to issue and sell to the several underwriters named in Schedule II hereto (the
“Underwriters”), for whom you are acting as managers (the “Managers”),
$250,000,000 aggregate principal amount of its 2.600% Notes due 2019 (the “2019
Notes”) and $250,000,000 aggregate principal amount of its 3.200% Notes due 2021
(the “2021 Notes” and, together with the 2019 Notes, the “Securities”), to be
issued under an indenture (the “Base Indenture”) dated as of December 15, 2009,
between the Company and Wells Fargo Bank, N.A., as trustee (the “Trustee”), as
supplemented by a third supplemental indenture (the “Third Supplemental
Indenture,” and, together with the Base Indenture, the “Indenture”) between the
Company, the Guarantors (as defined below) and the Trustee.   The Securities
will be guaranteed (the “Guarantees”) on an unsecured unsubordinated basis by
each of the entities (the “Guarantors”) listed on Schedule III hereto.  If the
firm or firms listed in Schedule II hereto include only the Managers listed in
Schedule I hereto, then the terms “Underwriters” and “Managers” as used herein
shall each be deemed to refer to such firm or firms.

 

The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement (File No. 333-163697), including a
prospectus, on Form S-3, relating to securities and related guarantees (the
“Shelf

 

--------------------------------------------------------------------------------


 

Securities”), including the Securities, to be issued from time to time by the
Company.  The registration statement as amended to the date of this Agreement,
including the information (if any) deemed to be part of the registration
statement at the time of effectiveness pursuant to Rule 430A or Rule 430B under
the Securities Act of 1933, as amended (the “Securities Act”), is hereinafter
referred to as the “Registration Statement,” and the related prospectus covering
the Shelf Securities dated December 14, 2009 in the form first used to confirm
sales of the Securities (or in the form first made available to the Underwriters
by the Company to meet requests of purchasers pursuant to Rule 173 under the
Securities Act) is hereinafter referred to as the “Basic Prospectus.”  The Basic
Prospectus, as supplemented by the prospectus supplement specifically relating
to the Securities in the form first used to confirm sales of the Securities (or
in the form first made available to the Underwriters by the Company to meet
requests of purchasers pursuant to Rule 173 under the Securities Act) is
hereinafter referred to as the “Prospectus,” and the term “preliminary
prospectus” means any preliminary form of the Prospectus.  For purposes of this
Agreement, “Applicable Time” shall be the date and time set forth on Schedule
I.  For purposes of this Agreement, “free writing prospectus” has the meaning
set forth in Rule 405 under the Securities Act, “Time of Sale Prospectus” means
the preliminary prospectus together with the free writing prospectuses, if any,
each identified in Schedule I hereto, and “broadly available road show” means a
“bona fide electronic road show” as defined in Rule 433(h)(5) under the
Securities Act that has been made available without restriction to any person. 
As used herein, the terms “Registration Statement,” “Basic Prospectus,”
“preliminary prospectus,” “Time of Sale Prospectus” and Prospectus shall include
the documents, if any, incorporated by reference therein.  The terms
“supplement,” “amendment,” and “amend” as used herein with respect to the
Registration Statement, the Basic Prospectus, the Time of Sale Prospectus, any
preliminary prospectus or free writing prospectus shall include all documents
subsequently filed by the Company with the Commission pursuant to the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), that are deemed to be
incorporated by reference therein.

 

1.                             Representations and Warranties.  The Company
represents and warrants to and agrees with each of the Underwriters as of the
date hereof, as of the Applicable Time and as of the Closing Date (as defined in
Section 4) that:

 

(a)                               The Registration Statement has become
effective; no stop order suspending the effectiveness of the Registration
Statement is in effect, and no proceedings for such purpose are pending before
or, to the knowledge of the Company, threatened by the Commission.  If the
Registration Statement is an automatic shelf registration statement as defined
in Rule 405 under the Securities Act, the Company is a well-known seasoned
issuer (as defined in Rule 405 under the Securities Act) eligible to use the
Registration Statement as an automatic shelf registration statement and the
Company has not received notice that the

 

2

--------------------------------------------------------------------------------


 

Commission objects to the use of the Registration Statement as an automatic
shelf registration statement.

 

(b)                               (i) Each document, if any, filed or to be
filed pursuant to the Exchange Act and incorporated by reference in the Time of
Sale Prospectus or the Prospectus complied or will comply when so filed in all
material respects with the Exchange Act and the applicable rules and regulations
of the Commission thereunder, (ii) each part of the Registration Statement, when
such part became effective, did not contain, and each such part, as amended or
supplemented, if applicable, will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading, (iii) the Registration Statement
as of the date hereof does not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, (iv) the Registration Statement and
the Prospectus comply, and as amended or supplemented, if applicable, will
comply in all material respects with the Securities Act and the applicable
rules and regulations of the Commission thereunder, (v) the Time of Sale
Prospectus does not, and at the time of each sale of the Securities in
connection with the offering when the Prospectus is not yet available to
prospective purchasers and at the Closing Date (as defined in Section 4), the
Time of Sale Prospectus, as then amended or supplemented by the Company, if
applicable, will not, contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading, (vi)  each broadly
available road show, if any, when considered together with the Time of Sale
Prospectus, does not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading and (vii) the
Prospectus does not contain and, as amended or supplemented, if applicable, will
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, except that the representations and
warranties set forth in this paragraph do not apply to statements or omissions
in the Registration Statement, the Time of Sale Prospectus or the Prospectus
based upon information relating to any Underwriter furnished to the Company in
writing by such Underwriter through the Managers expressly for use therein.

 

(c)                                The Company is not an “ineligible issuer” in
connection with the offering pursuant to Rules 164, 405 and 433 under the
Securities Act.  Any free writing prospectus that the Company is required to
file pursuant to Rule 433(d) under the Securities Act has been, or will be,
filed with the Commission in accordance with the requirements of the Securities
Act and the applicable rules and regulations of the Commission thereunder.  Each
free writing prospectus that the Company has filed, or is required to file,
pursuant to Rule 433(d) under the Securities Act or that was prepared by or
behalf of or used or referred to by the Company complies or will comply in all
material respects with the requirements

 

3

--------------------------------------------------------------------------------


 

of the Securities Act and the applicable rules and regulations of the Commission
thereunder.  Except for the free writing prospectuses, if any, identified in
Schedule I hereto, and electronic road shows, if any, each furnished to you
before first use, the Company has not prepared, used or referred to, and will
not, without your prior consent, prepare, use or refer to, any free writing
prospectus.

 

(d)                               Each preliminary prospectus filed as part of
the registration statement as originally filed or as part of any amendment
thereto, or filed pursuant to Rule 424 under the Securities Act, complied when
so filed in all material respects with the Securities Act and the applicable
rules and regulations of the Commission thereunder.

 

(e)                                The financial statements and the related
notes thereto included or incorporated by reference in each of the Time of Sale
Prospectus and the Prospectus present fairly, in all material respects, the
financial position of the Company and its consolidated subsidiaries as of the
dates indicated and the results of their operations and the changes in their
cash flows for the periods specified; such financial statements have been
prepared in conformity with generally accepted accounting principles applied on
a consistent basis throughout the periods covered thereby; and the other
financial information included in each of the Time of Sale Prospectus and the
Prospectus presents fairly, in all material respects, the information shown
thereby as of the dates indicated.

 

(f)                                   Except as otherwise disclosed in the Time
of Sale Prospectus and the Prospectus, since the date of the most recent
financial statements of the Company included or incorporated in each of the Time
of Sale Prospectus and the Prospectus, (i) there has not been any change in the
capital stock (other than as a result of exercises of stock options or issuances
under employee benefit plans and share repurchases) or increases in long-term
debt of the Company or any of its subsidiaries (except for such changes that
result from accounting for the fair value of hedges), or any material adverse
change, or any development involving a prospective material adverse change, in
or affecting the business, properties, financial position, results of operations
of the Company and its subsidiaries, taken as a whole; and (ii) neither the
Company nor any of its subsidiaries has sustained any loss or interference with
its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor disturbance or dispute or any action,
order or decree of any court or arbitrator or governmental or regulatory
authority having jurisdiction over the Company and its subsidiaries, except in
the case of this clause (ii) for any such loss or interference that would not,
individually or in the aggregate, have a material adverse effect on the
business, financial position, results of operations or prospects of the Company
and its subsidiaries, taken as a whole, or on the performance by the Company or
the Guarantors of their obligations under the Securities and the Guarantees (a
“Material Adverse Effect”).

 

(g)                               The Company and the Guarantors have been duly
organized and are validly existing and in good standing under the laws of their
respective

 

4

--------------------------------------------------------------------------------


 

jurisdictions of organization, are duly qualified to do business and are in good
standing in each jurisdiction in which their respective ownership or lease of
property or the conduct of their respective businesses requires such
qualification, except where the failure to be so qualified or in good standing
would not, individually or in the aggregate, have a Material Adverse Effect. The
Company and the Guarantors have all power and authority necessary to own or hold
their respective properties and to conduct the businesses in which they are
engaged.

 

(h)                               The Company has an authorized capitalization
as set forth in each of the Time of Sale Prospectus and the Prospectus under the
heading “Capitalization”; and all the outstanding shares of capital stock or
other equity interests of each subsidiary of the Company have been duly and
validly authorized and issued, are fully paid and non-assessable, except where
the failure to be so authorized, issued, fully paid and non-assessable would
not, individually or in the aggregate, have a Material Adverse Effect, and are
owned directly or indirectly by the Company (except in the case of any foreign
subsidiary, for directors’ qualifying shares), free and clear of any material
lien, charge, encumbrance, security interest, restriction on voting or transfer
or any other claim of any third party.

 

(i)                                  The Company has full power and authority to
execute and deliver this Agreement, the Securities and the Third Supplemental
Indenture (collectively, together with the Base Indenture, the “Company
Transaction Documents”) and to perform its obligations hereunder and
thereunder.  Each Guarantor has full power and authority to execute and deliver
the Third Supplemental Indenture (including each Guarantee set forth in the
Third Supplemental Indenture) (collectively, the “Guarantor Transaction
Documents” and, together with the Company Transaction Documents, the
“Transaction Documents”).  All action required to be taken by the Company for
the due and proper authorization, execution and delivery of each of the Company
Transaction Documents and the consummation of the transactions contemplated
thereby has been duly and validly taken.  All action required to be taken by
each of the Guarantors for the due and proper authorization, execution and
delivery of the Guarantor Transaction Documents and the consummation of the
transactions contemplated thereby will have been duly and validly taken.

 

(j)                                   The Base Indenture has been duly
authorized by the Company and the Guarantors and, assuming the due
authorization, execution and delivery thereof by the Trustee, constitutes a
valid and legally binding agreement of the Company and the Guarantors,
enforceable against the Company and the Guarantors in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability (collectively, the “Enforceability Exceptions”); the Third
Supplemental Indenture has been duly authorized by the Company and the
Guarantors and, when executed and delivered

 

5

--------------------------------------------------------------------------------


 

by the Company and the Guarantors, and assuming due authorization, execution and
delivery thereof by the Trustee, will constitute a valid and legally binding
agreement of the Company and the Guarantors, enforceable against the Company and
the Guarantors in accordance with its terms, subject to the Enforceability
Exceptions; the Indenture has been duly qualified under the Trust Indenture Act.

 

(k)                               The Securities have been duly authorized by
the Company and, when executed and delivered by the Company pursuant to the
terms of this Agreement, and assuming due authentication thereof by the Trustee,
will be duly executed, authenticated, issued and delivered as provided in the
Indenture and, when paid for as provided herein, will be duly and validly issued
and outstanding and will constitute valid and legally binding obligations of the
Company enforceable against the Company in accordance with their terms, subject
to the Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.

 

(l)                                  The Guarantees have been duly authorized by
the Guarantors and, when the Securities have been duly executed, authenticated,
issued and delivered as provided in the Indenture and paid for as provided
herein, will constitute valid and legally binding agreements of the Guarantors,
enforceable against the Guarantors in accordance with their terms, subject to
the Enforceability Exceptions.

 

(m)                             This Agreement has been duly authorized,
executed and delivered by the Company.

 

(n)                               Each of the Transaction Documents conforms in
all material respects to the descriptions thereof contained in each of the Time
of Sale Prospectus and the Prospectus.

 

(o)                               Neither the Company nor any of its
subsidiaries are (i) in violation of their respective charters or by-laws or
similar organizational documents; (ii) in default, and no event has occurred
that, with notice or lapse of time or both, would constitute such a default, in
the due performance or observance of any term, covenant or condition contained
in any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or its subsidiaries is subject; or (iii) in
violation of any law or statute or any judgment, order, rule or regulation of
any court or arbitrator or governmental or regulatory authority, except, in the
case of clauses (ii) and (iii) above, for any such default or violation that
would not, individually or in the aggregate, have a Material Adverse Effect.

 

(p)                               The execution, delivery and performance by the
Company and each of the Guarantors of each of the Transaction Documents to which
it is a party, the issuance and sale of the Securities (including the Guarantees
thereof) and compliance by the Company and each Guarantor, as applicable, with
the terms thereof and the consummation of the transactions contemplated by the

 

6

--------------------------------------------------------------------------------


 

Transaction Documents will not (i) conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any property or assets of the Company or the Guarantors pursuant to, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of the Guarantors is a party or by which
the Company or any of the Guarantors is bound or to which any of the property or
assets of the Company or any of the Guarantors is subject, (ii) result in any
violation of the provisions of the charter or bylaws or similar organizational
documents of the Company or any of the Guarantors or (iii) result in the
violation of any law or statute or any judgment, order, rule or regulation of
any court or arbitrator or governmental or regulatory authority having
jurisdiction over the Company or any of the Guarantors, except, in the case of
clauses (i) and (iii) above, for any such conflict, breach, violation or default
that would not, individually or in the aggregate, have a Material Adverse
Effect.

 

(q)                               No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company and each Guarantor, as applicable, of each of the Transaction
Documents to which it is a party, the issuance and sale of the Securities
(including the Guarantees thereof) and compliance by the Company and each
Guarantor with the terms thereof and the consummation of the transactions
contemplated by the Transaction Documents, except for such consents, approvals,
authorizations, orders and registrations or qualifications as may be required
under applicable state securities laws in connection with the purchase and
resale of the Securities by the Underwriters.

 

(r)                                 Except as described in each of the Time of
Sale Prospectus and the Prospectus, there are no legal, governmental or
regulatory investigations, actions, suits or proceedings pending to which the
Company, or any of its subsidiaries is a party or to which any property or
assets of the Company or any of its subsidiaries is the subject that,
individually or in the aggregate, if determined adversely to the Company or any
of its subsidiaries, would have a Material Adverse Effect; and to the knowledge
of the Company or its subsidiaries, no such investigations, actions, suits or
proceedings are threatened.

 

(s)                                 Deloitte & Touche LLP, who has audited
certain consolidated financial statements of the Company, is an independent
registered public accounting firm with respect to the Company within the
applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board (United States) and as required by the
Securities Act.

 

(t)                                  The Company and its subsidiaries have good
and marketable title in fee simple to, or have valid rights to lease or
otherwise use, all items of real and personal property that are material to the
Company and its subsidiaries, taken as a whole, in each case free and clear of
all liens, encumbrances, claims and defects

 

7

--------------------------------------------------------------------------------


 

except those that (i) do not materially interfere with the use made and proposed
to be made of such property by the Company and its subsidiaries or (ii) would
not, individually or in the aggregate, have a Material Adverse Effect.

 

(u)                               Except as would not, individually or in the
aggregate, have a Material Adverse Effect: (i) the Company and its subsidiaries
own or possess the right to use all material patents, patent applications,
trademarks, service marks, trade names, copyrights, know-how and trade secrets
(collectively, “Intellectual Property”) necessary for the conduct of their
respective businesses as currently conducted, and (ii) to the knowledge of the
Company and its subsidiaries, the conduct of their respective businesses, as
currently conducted does not infringe, misappropriate or otherwise conflict with
any Intellectual Property of any third party, and (iii) the Company and its
subsidiaries have not received any written notice of any claim against the
Company or its subsidiaries concerning the foregoing.

 

(v)                                Neither the Company nor any of the Guarantors
is, and after giving effect to the offering and sale of the Securities and the
application of the proceeds of the sale of the Securities as described in each
of the Time of Sale Prospectus and the Prospectus, them will be, an “investment
company” or an entity “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, and the rules and regulations
of the Commission thereunder (collectively, the “Investment Company Act”).

 

(w)                             The Company and its subsidiaries have paid all
federal, state, local and foreign taxes and filed all tax returns required to be
paid or filed through the date hereof, except taxes that are being contested in
good faith by appropriate proceedings and for which the Company or the
applicable subsidiary has set aside an adequate reserve for its potential
liability or to the extent the failure to pay such taxes or file such returns
would not, individually or in the aggregate, have a Material Adverse Effect,
and, except as would not, individually or in the aggregate, have a Material
Adverse Effect, all such tax returns are true, complete and correct; and except
as otherwise disclosed in each of the Time of Sale Prospectus and the
Prospectus, there is no tax deficiency that has been asserted against the
Company or any of its subsidiaries or any of their respective properties or
assets that would, individually or in the aggregate, have a Material Adverse
Effect.

 

(x)                                The Company and its subsidiaries possess all
licenses, certificates, permits or other authorizations (“Permits”) issued by
appropriate federal, state, local or foreign governmental or regulatory
authorities that are necessary for the ownership or lease of their respective
properties or the conduct of their respective businesses as described in each of
the Time of Sale Prospectus and the Prospectus, and have fulfilled all material
obligations with respect to such Permits, except where the failure to possess
such Permits or perform such obligations would not, individually or in the
aggregate, have a Material Adverse Effect; and except as described in each of
the Time of Sale Prospectus and the

 

8

--------------------------------------------------------------------------------


 

Prospectus, neither the Company nor any of its subsidiaries has received notice
of any revocation or modification of any Permit or has any knowledge that any
such Permit will not be renewed in the ordinary course, except for such
revocations, modifications or renewals as would not, individually or in the
aggregate, have a Material Adverse Effect.

 

(y)                                No labor disturbance by or dispute with
employees of the Company or any of its subsidiaries exists or, to the knowledge
of the Company or its subsidiaries, is contemplated or threatened, except as
would not, individually or in the aggregate, have a Material Adverse Effect.

 

(z)                                 (i) The Company and its subsidiaries (x) are
in compliance with any and all applicable federal, state, local and foreign
laws, rules, regulations, requirements, decisions and orders relating to the
protection of human health or safety, the environment, natural resources,
hazardous or toxic substances or wastes, pollutants or contaminants
(collectively, “Environmental Laws”), (y) have received and are in compliance
with all permits, licenses, certificates or other authorizations or approvals
required of them under applicable Environmental Laws to conduct their respective
businesses, and (z) have not received notice of any actual or potential
liability under or relating to any Environmental Laws, including for the
investigation or remediation of any disposal or release of hazardous or toxic
substances or wastes, pollutants or contaminants, and have no knowledge of any
event or condition that would reasonably be expected to result in any such
notice, and (ii) there are no costs or liabilities associated with Environmental
Laws relating to the Company or its subsidiaries, except in the case of each of
(i) and (ii) above, for any such failure to comply, or failure to receive
required permits, licenses or approvals, or cost or liability, as would not,
individually or in the aggregate, have a Material Adverse Effect.

 

(aa)                             Except as otherwise disclosed in the Time of
Sale Prospectus and the Prospectus and as would not, individually or in the
aggregate, have a Material Adverse Effect, (i) each employee benefit pension
plan, within the meaning of Section 3(2) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) subject to Title IV of ERISA that is
maintained and established by the Company or any member of its “Controlled
Group” (defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) (each, a “Pension Plan”) has been maintained in
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations, including but not limited to ERISA and the Code;
(ii) no prohibited transaction, within the meaning of Section 406 of ERISA or
Section 4975 of the Code, has occurred with respect to any Pension Plan
excluding transactions effected pursuant to a statutory or administrative
exemption; (iii) for each Pension Plan that is subject to the funding rules of
Section 412 of the Code or Section 302 of ERISA, no “accumulated funding
deficiency” as defined in Section 412 of the

 

9

--------------------------------------------------------------------------------


 

Code, whether or not waived, has occurred or is reasonably expected to occur;
(iv) the fair market value of the assets of each Plan exceeds the present value
of all benefits accrued under such Plan (determined based on those assumptions
used to fund such Plan); (v) no “reportable event” (within the meaning of
Section 4043(c) of ERISA) not waived by the PBGC has occurred or is reasonably
expected to occur; and (vi) neither the Company nor any member of the Controlled
Group has incurred, nor reasonably expects to incur, any liability under Title
IV of ERISA (other than contributions to a Pension Plan or premiums to the PBGC,
in the ordinary course and without default) with respect to the termination of a
Pension Plan (or the withdrawal from a “multiemployer plan”, within the meaning
of Section 4001(a)(3) of ERISA), except in the case of clauses (iii) and (iv) as
disclosed in the Time of Sale Prospectus and the Prospectus.

 

(bb)                             The Company maintains an effective system of
“disclosure controls and procedures” (as defined in Rule 13a-15(e) of the
Exchange Act) that is designed to ensure that information required to be
disclosed by the Company in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to the
Company’s management as appropriate to allow timely decisions regarding required
disclosure. The Company maintains systems of “internal control over financial
reporting” (as defined in Rule 13a-15(f) of the Exchange Act) that comply with
the requirements of the Exchange Act and have been designed by, or under the
supervision of, their respective principal executive and principal financial
officers, or persons performing similar functions, to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with accounting
principles generally accepted in the United States (“U.S. GAAP”). The Company
maintains internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with U.S. GAAP and
to maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  At December 31, 2010, there were no material weaknesses in the
Company’s internal controls over financial reporting. Based on the Company’s
evaluation of internal control over financial reporting in connection with the
preparation of its quarterly report on Form 10-Q for the quarter ended
September 30, 2011, at September 30, 2011, there were no material weaknesses in
the Company’s internal controls over financial reporting which were reasonably
likely to adversely affect the Company’s ability to record, process, summarize
and report financial information.

 

10

--------------------------------------------------------------------------------

 


 

(cc)                          The Company and its subsidiaries have insurance
covering their respective properties, operations, personnel and businesses,
including business interruption insurance, which insurance is in amounts and
insures against such losses and risks as the Company deems are adequate to
protect the Company and its subsidiaries and their respective businesses; and
the Company has no reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage at reasonable cost from similar insurers as may be necessary to
continue its business.

 

(dd)                        Neither the Company nor any of its subsidiaries has
taken, directly or indirectly, any action designed to or that would reasonably
be expected to cause or result in any stabilization or manipulation of the price
of the Securities.

 

(ee)                          Nothing has come to the attention of the Company
that has caused the Company to believe that the statistical and market-related
data included in each of the Time of Sale Prospectus and the Prospectus is not
based on or derived from sources that are reliable and accurate in all material
respects.

 

(ff)                                The Company is in compliance in all material
respects with the applicable provisions of the Sarbanes-Oxley Act of 2002 and
the rules and regulations of the Commission adopted pursuant thereto as such
rules and regulations currently apply to the Company (collectively, the
“Sarbanes-Oxley Act”).

 

(gg)                        Neither the Company nor any of its subsidiaries nor,
to the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries is currently subject to any
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the offering, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.

 

(hh)                        To the best knowledge of the Company, the operations
of the Company and its subsidiaries are and have been conducted at all times in
material compliance with applicable financial recordkeeping and reporting
requirements and the money laundering statutes and the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”).  No action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries with respect to the Money Laundering Laws is pending
or, to the best knowledge of the Company, threatened.

 

(ii)                              Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer or
employee of the Company or

 

11

--------------------------------------------------------------------------------


 

any of its subsidiaries is aware of or has taken any action, directly or
indirectly, that would result in a violation by such persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA; and the Company and its
subsidiaries have conducted their businesses in compliance with the FCPA and
have instituted and maintain policies and procedures designed to ensure, and
which are reasonably expected to continue to ensure, continued compliance
therewith.

 

2.                             Agreements to Sell and Purchase.  The Company
hereby agrees to sell to the several Underwriters, and each Underwriter, upon
the basis of the representations and warranties herein contained, but subject to
the conditions hereinafter stated, agrees, severally and not jointly, to
purchase from the Company the respective principal amounts of Securities set
forth in Schedule II hereto opposite its name at the purchase prices set forth
in Schedule I hereto.

 

3.                             Public Offering.  The Company is advised by you
that the Underwriters propose to make a public offering of their respective
portions of the Securities as soon after the Registration Statement and this
Agreement have become effective as in your judgment is advisable.  The Company
is further advised by you that the Securities are to be offered to the public
upon the terms set forth in the Prospectus.

 

4.                             Payment and Delivery.  Payment for the Securities
shall be made to the Company in Federal or other funds immediately available in
New York City on the closing date and time set forth in Schedule I hereto, or at
such other time on the same or such other date, not later than the fifth
business day thereafter, as may be designated in writing by you.  The time and
date of such payment are hereinafter referred to as the “Closing Date.”

 

Payment for the Securities shall be made against delivery to you on the Closing
Date for the respective accounts of the several Underwriters of the Securities
registered in such names and in such denominations as you shall request in
writing not later than one full business day prior to the Closing Date, with any
transfer taxes payable in connection with the transfer of the Securities to the
Underwriters duly paid.

 

5.                             Conditions to the Underwriters’ Obligations.  The
several obligations of the Underwriters are subject to the following conditions:

 

(a)                               Subsequent to the execution and delivery of
this Agreement and prior to the Closing Date:

 

12

--------------------------------------------------------------------------------


 

(i)                                     there shall not have occurred any
downgrading, nor shall any notice have been given of any intended or potential
downgrading or of any review for a possible change that does not indicate the
direction of the possible change, in the rating accorded the Company or any of
the securities of the Company or any of its subsidiaries or in the rating
outlook for the Company by any “nationally recognized statistical rating
organization,” as such term is defined in Section 3(a)(62) under the Exchange
Act; and

 

(ii)                                  there shall not have occurred any change,
or any development involving a prospective change, in or affecting the business,
properties, financial position, results of operations of the Company and its
subsidiaries, taken as a whole, from that set forth in the Time of Sale
Prospectus as of the date of this Agreement that, in your judgment, is material
and adverse and that makes it, in your judgment, impracticable to market the
Securities on the terms and in the manner contemplated in the Time of Sale
Prospectus.

 

(b)                               The Underwriters shall have received on the
Closing Date a certificate, dated the Closing Date and signed by an executive
officer of the Company, to the effect set forth in Section 5(a) above and to the
effect that the representations and warranties of the Company contained in this
Agreement are true and correct as of the Closing Date and that the Company has
complied with all of the agreements and satisfied all of the conditions on its
part to be performed or satisfied hereunder on or before the Closing Date.

 

The officer signing and delivering such certificate may rely upon the best of
his or her knowledge as to proceedings threatened.

 

(c)                                Baker Botts L.L.P., counsel for the Company,
shall have furnished to the Managers, at the request of the Company, their
written opinion and 10b-5 statement, dated the Closing Date and addressed to the
Underwriters, in form and substance reasonably satisfactory to the Managers, to
the effect set forth in Exhibit A hereto.

 

(d)                               James L. Baldwin, Jr., Executive Vice
President and General Counsel of the Company, shall have furnished to the
Managers, at the request of the Company, his written opinion and 10b-5
statement, dated the Closing Date and addressed to the Underwriters, in form and
substance reasonably satisfactory to the Managers, to the effect set forth in
Exhibit B hereto.

 

(e)                                The Underwriters shall have received on the
Closing Date an opinion of Mayer Brown LLP, counsel for the Underwriters, dated
such date, in form and substance reasonably satisfactory to the Managers.

 

(f)                                   The Underwriters shall have received, on
each of the date hereof and the Closing Date, a letter dated the date hereof or
the Closing Date, as the

 

13

--------------------------------------------------------------------------------


 

case may be, in form and substance satisfactory to the Underwriters, from
Deloitte & Touche LLP, independent public accountants, containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
underwriters with respect to the financial statements and certain financial
information contained in the Registration Statement, the Time of Sale Prospectus
and the Prospectus; provided that the letter delivered on the Closing Date shall
use a “cut-off date” not earlier than three business days prior to the Closing
Date.

 

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Managers.

 

6.                             Covenants of the Company.  The Company covenants
with each Underwriter as follows:

 

(a)                               To furnish to you, without charge, a signed
copy of the Registration Statement (including exhibits thereto and documents
incorporated by reference therein) and to deliver to each of the Underwriters
during the period mentioned in Section 6(e) or 6(f) below, as many copies of the
Time of Sale Prospectus, the Prospectus, any documents incorporated by reference
therein and any supplements and amendments thereto or to the Registration
Statement as you may reasonably request.

 

(b)                               Before amending or supplementing the
Registration Statement, the Time of Sale Prospectus or the Prospectus, to
furnish to you a copy of each such proposed amendment or supplement and not to
file any such proposed amendment or supplement to which you reasonably object.

 

(c)                                To furnish to you a copy of each proposed
free writing prospectus to be prepared by or on behalf of, used by, or referred
to by the Company and not to use or refer to any proposed free writing
prospectus to which you reasonably object.

 

(d)                               Not to take any action that would result in an
Underwriter or the Company being required to file with the Commission pursuant
to Rule 433(d) under the Securities Act a free writing prospectus prepared by or
on behalf of the Underwriter that the Underwriter otherwise would not have been
required to file thereunder.

 

(e)                                If the Time of Sale Prospectus is being used
to solicit offers to buy the Securities at a time when the Prospectus is not yet
available to prospective purchasers and any event shall occur or condition exist
as a result of which it is necessary to amend or supplement the Time of Sale
Prospectus in order to make the statements therein, in the light of the
circumstances, not misleading, or if any event shall occur or condition exist as
a result of which the Time of Sale Prospectus conflicts with the information
contained in the Registration Statement

 

14

--------------------------------------------------------------------------------


 

then on file, or if, in the opinion of counsel for the Underwriters, it is
necessary to amend or supplement the Time of Sale Prospectus to comply with
applicable law, forthwith to prepare, file with the Commission and furnish, at
its own expense, to the Underwriters and to any dealer upon request, either
amendments or supplements to the Time of Sale Prospectus so that the statements
in the Time of Sale Prospectus as so amended or supplemented will not, in the
light of the circumstances when the Time of Sale Prospectus is delivered to a
prospective purchaser, be misleading or so that the Time of Sale Prospectus, as
amended or supplemented, will no longer conflict with the Registration
Statement, or so that the Time of Sale Prospectus, as amended or supplemented,
will comply with applicable law.

 

(f)                                   If, during such period after the first
date of the public offering of the Securities as in the opinion of counsel for
the Underwriters the Prospectus (or in lieu thereof the notice referred to in
Rule 173(a) of the Securities Act) is required by law to be delivered in
connection with sales by an Underwriter or dealer, any event shall occur or
condition exist as a result of which it is necessary to amend or supplement the
Prospectus in order to make the statements therein, in the light of the
circumstances when the Prospectus (or in lieu thereof the notice referred to in
Rule 173(a) of the Securities Act) is delivered to a purchaser, not misleading,
or if, in the opinion of counsel for the Underwriters, it is necessary to amend
or supplement the Prospectus to comply with applicable law, forthwith to
prepare, file with the Commission and furnish, at its own expense, to the
Underwriters and to the dealers (whose names and addresses you will furnish to
the Company) to which Securities may have been sold by you on behalf of the
Underwriters and to any other dealers upon request, either amendments or
supplements to the Prospectus so that the statements in the Prospectus as so
amended or supplemented will not, in the light of the circumstances when the
Prospectus (or in lieu thereof the notice referred to in Rule 173(a) of the
Securities Act) is delivered to a purchaser, be misleading or so that the
Prospectus, as amended or supplemented, will comply with applicable law.

 

(g)                               To endeavor to qualify the Securities for
offer and sale under the securities or Blue Sky laws of such jurisdictions as
you shall reasonably request; provided, that in no event shall the Company be
obligated to qualify to do business in any jurisdiction where it is not now so
qualified, to take any action that would subject it generally to service of
process in suits in any jurisdiction where it is not now subject or subject
itself to taxation in any such jurisdiction where it is not now subject.

 

(h)                               To make generally available to the Company’s
security holders and to you as soon as practicable an earning statement covering
a period of at least twelve months beginning with the first fiscal quarter of
the Company occurring after the date of this Agreement which shall satisfy the
provisions of Section 11(a) of the Securities Act and the rules and regulations
of the Commission thereunder.

 

15

--------------------------------------------------------------------------------


 

(i)                                  Whether or not the transactions
contemplated in this Agreement are consummated or this Agreement is terminated,
to pay or cause to be paid all expenses incident to the performance of its
obligations under this Agreement, including: (i) the fees, disbursements and
expenses of the Company’s counsel and the Company’s accountants in connection
with the registration and delivery of the Securities under the Securities Act
and all other fees or expenses in connection with the preparation and filing of
the Registration Statement, any preliminary prospectus, the Time of Sale
Prospectus, the Prospectus, any free writing prospectus prepared by or on behalf
of, used by, or referred to by the Company and amendments and supplements to any
of the foregoing, including the filing fees payable to the Commission relating
to the Securities (within the time required by Rule 456(b)(1), if applicable),
all printing costs associated therewith, and the mailing and delivering of
copies thereof to the Underwriters and dealers, in the quantities hereinabove
specified, (ii) all costs and expenses related to the transfer and delivery of
the Securities to the Underwriters, including any transfer or other taxes
payable thereon, (iii) the cost of printing or producing any Blue Sky or legal
investment memorandum in connection with the offer and sale of the Securities
under state securities laws and all expenses in connection with the
qualification of the Securities for offer and sale under state securities laws
as provided in Section 6(g) hereof, including filing fees and the reasonable
fees and disbursements of counsel for the Underwriters in connection with such
qualification and in connection with the Blue Sky or legal investment
memorandum, (iv) all filing fees and the reasonable fees and disbursements of
counsel to the Underwriters incurred in connection with the review and
qualification of the offering of the Securities by the Financial Industry
Regulatory Authority, Inc., (v) any fees charged by the rating agencies for the
rating of the Securities, (vi) the cost of the preparation, issuance and
delivery of the Securities, (vii) the costs and charges of any trustee, transfer
agent, registrar or depositary, (viii) the costs and expenses of the Company
relating to investor presentations on any “road show” undertaken in connection
with the marketing of the offering of the Securities, including, without
limitation, expenses associated with the preparation or dissemination of any
electronic road show, expenses associated with the production of road show
slides and graphics, fees and expenses of any consultants engaged in connection
with the road show presentations with the prior approval of the Company, travel
and lodging expenses of the representatives and officers of the Company and any
such consultants, and the cost of any aircraft chartered in connection with the
road show, (ix) the document production charges and expenses associated with
printing this Agreement and (x) all other costs and expenses incident to the
performance of the obligations of the Company hereunder for which provision is
not otherwise made in this Section.  It is understood, however, that except as
provided in this Section, Section 8 entitled “Indemnity and Contribution,” and
the last paragraph of Section 10 below, the Underwriters will pay all of their
costs and expenses, including fees and disbursements of their counsel, transfer
taxes payable on resale of any of the Securities by them and any advertising
expenses connected with any offers they may make.

 

16

--------------------------------------------------------------------------------

 


 

(j)       If the third anniversary of the initial effective date of the
Registration Statement occurs before all the Securities have been sold by the
Underwriters, prior to the third anniversary to file a new shelf registration
statement and to take any other action necessary to permit the public offering
of the Securities to continue without interruption; references herein to the
Registration Statement shall include the new registration statement declared
effective by the Commission;

 

(k)      During the period beginning on the date hereof and continuing to and
including the Closing Date, not to offer, sell, contract to sell or otherwise
dispose of any debt securities of the Company or warrants to purchase or
otherwise acquire debt securities of the Company substantially similar to the
Securities (other than (i) the Securities, (ii) commercial paper issued in the
ordinary course of business or (iii) securities or warrants permitted with the
prior written consent of the Managers).

 

(l)       To prepare a final term sheet relating to the offering of the
Securities, in the form of Schedule IV hereto, and to file such final term sheet
within the period required by Rule 433(d)(5)(ii) under the Securities Act
following the date the final terms have been established for the offering of the
Securities.

 

7.        Covenants of the Underwriters.  Each Underwriter severally covenants
with the Company not to take any action that would result in the Company being
required to file with the Commission under Rule 433(d) a free writing prospectus
prepared by or on behalf of such Underwriter that otherwise would not be
required to be filed by the Company thereunder, but for the action of the
Underwriter.

 

8.        Indemnity and Contribution.  (a) The Company agrees to indemnify and
hold harmless each Underwriter, its directors and officers, each person, if any,
who controls any Underwriter within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act and each affiliate of any
Underwriter within the meaning of Rule 405 under the Securities Act from and
against any and all losses, claims, damages and liabilities (including, without
limitation, any legal or other expenses reasonably incurred in connection with
defending or investigating any such action or claim) caused by any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement or any amendment thereof, any preliminary prospectus, the
Time of Sale Prospectus, any issuer free writing prospectus as defined in
Rule 433(h) under the Securities Act, any Company information that the Company
has filed, or is required to file, pursuant to Rule 433(d) under the Securities
Act or the Prospectus or any amendment or supplement thereto, or caused by any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as such losses, claims, damages or liabilities are caused by any
such untrue statement or omission or alleged untrue statement or omission based
upon information relating

 

17

--------------------------------------------------------------------------------


 

to any Underwriter furnished to the Company in writing by such Underwriter
through you expressly for use therein.

 

(b)      Each Underwriter agrees, severally and not jointly, to indemnify and
hold harmless the Company, its directors, its officers who sign the Registration
Statement and each person, if any, who controls the Company within the meaning
of either Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the foregoing indemnity from the Company to such Underwriter,
but only with reference to information relating to such Underwriter furnished to
the Company in writing by such Underwriter through you expressly for use in the
Registration Statement, any preliminary prospectus, the Time of Sale Prospectus,
any issuer free writing prospectus or the Prospectus or any amendment or
supplement thereto.  The Company acknowledges that the statements set forth in
the fourth (regarding selling concessions and reallowances), sixth (regarding
over-allotment, syndicate covering transactions and stabilizing transactions),
seventh (regarding penalty bids) and eighth (effect of stabilization
transactions) paragraphs under the heading “Underwriting” and the second
paragraph and the first and second sentences of the first paragraph under the
heading “Underwriting—Other Relationships” in any preliminary prospectus and the
Prospectus constitute the only information relating to an Underwriter furnished
to the Company in writing by an Underwriter through you expressly for use in the
Registration Statement, any preliminary prospectus, the Time of Sale Prospectus,
any issuer free writing prospectus or the Prospectus or any amendment or
supplement thereto.

 

(c)      In case any proceeding (including any governmental investigation) shall
be instituted involving any person in respect of which indemnity may be sought
pursuant to Section 8(a) or 8(b), such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing.  No indemnification provided for in
Section 8(a) or (b) shall be available to any party who shall fail to give
notice as provided in this Section 8(c) if the party to whom notice was not
given was unaware of the proceeding to which such notice would have related and
was materially prejudiced by the failure to give such notice.  The indemnifying
party, upon request of the indemnified party, shall retain counsel reasonably
satisfactory to the indemnified party to represent the indemnified party and any
others the indemnifying party may designate in such proceeding and shall pay the
reasonable fees and disbursements of such counsel related to such proceeding. 
In any such proceeding, any indemnified party shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them.  It is understood that the indemnifying party
shall not, in

 

18

--------------------------------------------------------------------------------


 

respect of the legal expenses of any indemnified party in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all such indemnified parties and that all such fees and expenses
shall be reimbursed as they are incurred.  Such firm shall be designated in
writing by the Managers, in the case of parties indemnified pursuant to
Section 8(a), and by the Company, in the case of parties indemnified pursuant to
Section 8(b).  The indemnifying party shall not be liable for any settlement of
any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party from and against any loss or
liability by reason of such settlement or judgment.  Notwithstanding the
foregoing sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by the second and third sentences of this paragraph, the
indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement.  No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement of any pending or threatened
proceeding in respect of which any indemnified party is or could have been a
party and indemnity could have been sought hereunder by such indemnified party,
unless such settlement (i) includes an unconditional release of such indemnified
party from all liability on claims that are the subject matter of such
proceeding and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any indemnified party.

 

(d)      To the extent the indemnification provided for in Section 8(a) or
8(b) is unavailable to an indemnified party or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
indemnifying party under such paragraph, in lieu of indemnifying such
indemnified party thereunder, shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company on the one hand and the Underwriters on the
other hand from the offering of the Securities or (ii) if the allocation
provided by clause 8(d)(i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause 8(d)(i) above but also the relative fault of the Company on the one
hand and of the Underwriters on the other hand in connection with the statements
or omissions that resulted in such losses, claims, damages or liabilities, as
well as any other relevant equitable considerations.  The relative benefits
received by the Company on the one hand and the Underwriters on the other hand
in connection with the offering of the Securities shall be deemed to be in the
same respective proportions as the net proceeds from the offering of the
Securities (before deducting expenses) received by the Company

 

19

--------------------------------------------------------------------------------


 

and the total underwriting discounts and commissions received by the
Underwriters bear to the aggregate initial public offering price of the
Securities as set forth in the Prospectus.  The relative fault of the Company on
the one hand and the Underwriters on the other hand shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or by the Underwriters and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.  The Underwriters’ respective
obligations to contribute pursuant to this Section 8 are several in proportion
to the respective principal amounts of Securities they have purchased hereunder,
and not joint.

 

(e)      The Company and the Underwriters agree that it would not be just or
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation (even if the Underwriters were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in Section 8(d).  The amount paid or
payable by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in Section 8(d) shall be deemed to include, subject to
the limitations set forth above, any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim.  Notwithstanding the provisions of this Section 8, no
Underwriter shall be required to contribute any amount in excess of the amount
by which the total price at which the Securities underwritten by it and
distributed to the public were offered to the public exceeds the amount of any
damages that such Underwriter has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission.  No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.  The remedies
provided for in this Section 8 are not exclusive and shall not limit any rights
or remedies which may otherwise be available to any indemnified party at law or
in equity.

 

(f)       The indemnity and contribution provisions contained in this Section 8
and the representations, warranties and other statements of the Company
contained in this Agreement shall remain operative and in full force and effect
regardless of (i) any termination of this Agreement, (ii) any investigation made
by or on behalf of any Underwriter, any person controlling any Underwriter or
any affiliate of any Underwriter or by or on behalf of the Company, its officers
or directors or any person controlling the Company and (iii) acceptance of and
payment for any of the Securities.

 

9.        Termination.  The Underwriters may terminate this Agreement by notice
given by you to the Company, if  after the execution and delivery of this
Agreement and prior to the Closing Date (i) trading generally shall have been
suspended or materially limited on the New York Stock Exchange, (ii) trading of

 

20

--------------------------------------------------------------------------------


 

any securities of the Company shall have been suspended on any exchange or in
any over-the-counter market, (iii) a material disruption in securities
settlement, payment or clearance services in the United States or through the
Euroclear System or Clearstream shall have occurred, (iv) any moratorium on
commercial banking activities shall have been declared by Federal or New York
State authorities or (v) there shall have occurred any outbreak or escalation of
hostilities, or any change in financial markets or any calamity or crisis that,
in your judgment, is material and adverse and which, singly or together with any
other event specified in this clause (v), makes it, in your judgment,
impracticable or inadvisable to proceed with the offer, sale or delivery of the
Securities on the terms and in the manner contemplated in the Time of Sale
Prospectus or the Prospectus.

 

10.      Effectiveness; Defaulting Underwriters.  This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.

 

If, on the Closing Date, any one or more of the Underwriters shall fail or
refuse to purchase Securities that it has or they have agreed to purchase
hereunder on such date, and the aggregate principal amount of Securities which
such defaulting Underwriter or Underwriters agreed but failed or refused to
purchase is not more than one-tenth of the aggregate principal amount of the
Securities to be purchased on such date, the other Underwriters shall be
obligated severally in the proportions that the principal amount of Securities
set forth opposite their respective names in Schedule II bears to the aggregate
principal amount of Securities set forth opposite the names of all such
non-defaulting Underwriters, or in such other proportions as you may specify, to
purchase the Securities which such defaulting Underwriter or Underwriters agreed
but failed or refused to purchase on such date; provided that in no event shall
the principal amount of Securities that any Underwriter has agreed to purchase
pursuant to this Agreement be increased pursuant to this Section 10 by an amount
in excess of one-ninth of such principal amount of Securities without the
written consent of such Underwriter.  If, on the Closing Date, any Underwriter
or Underwriters shall fail or refuse to purchase Securities and the aggregate
principal amount of Securities with respect to which such default occurs is more
than one-tenth of the aggregate principal amount of Securities to be purchased
on such date, and arrangements satisfactory to you and the Company for the
purchase of such Securities are not made within 36 hours after such default,
this Agreement shall terminate without liability on the part of any
non-defaulting Underwriter or the Company.  In any such case either you or the
Company shall have the right to postpone the Closing Date, but in no event for
longer than seven days, in order that the required changes, if any, in the
Registration Statement, in the Time of Sale Prospectus, in the Prospectus or in
any other documents or arrangements may be effected.  Any action taken under
this paragraph shall not relieve any defaulting Underwriter from liability in
respect of any default of such Underwriter under this Agreement.

 

21

--------------------------------------------------------------------------------


 

If this Agreement shall be terminated by the Underwriters, or any of them,
because of any failure or refusal on the part of the Company to comply with the
terms or to fulfill any of the conditions of this Agreement, or if for any
reason the Company shall be unable to perform its obligations under this
Agreement the Company will reimburse the Underwriters or such Underwriters as
have so terminated this Agreement with respect to themselves, severally, for all
out-of-pocket expenses (including the fees and disbursements of their counsel)
reasonably incurred by such Underwriters in connection with this Agreement or
the offering contemplated hereunder.

 

11.      Entire Agreement.  (a) This Agreement, together with any
contemporaneous written agreements and any prior written agreements (to the
extent not superseded by this Agreement) that relate to the offering of the
Securities, represents the entire agreement between the Company and the
Underwriters with respect to the preparation of any preliminary prospectus, the
Time of Sale Prospectus, the Prospectus, the conduct of the offering, and the
purchase and sale of the Securities.

 

(b)      The Company acknowledges that in connection with the offering of the
Securities: (i) the Underwriters have acted at arms length, are not agents of,
and owe no fiduciary duties to, the Company or any other person, (ii) the
Underwriters owe the Company only those duties and obligations set forth in this
Agreement and prior written agreements (to the extent not superseded by this
Agreement), if any, and (iii) the Underwriters may have interests that differ
from those of the Company.  The Company waives to the full extent permitted by
applicable law any claims it may have against the Underwriters arising from an
alleged breach of fiduciary duty in connection with the offering of the
Securities.

 

12.      Counterparts.  This Agreement may be signed in two or more
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

13.      Applicable Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

 

14.      Headings.  The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed a part of
this Agreement

 

15.      Notices.  All communications hereunder shall be in writing and
effective only upon receipt and if to the Managers shall be delivered, mailed or
sent to Deutsche Bank Securities Inc., 60 Wall Street, New York, New York 10005,
Attention: Leveraged Debt Capital Markets, Second Floor (Fax: 212-797-4877),
with a copy to Attention: General Counsel, 36th Floor (Fax: 212-797-4561); and
Morgan Stanley & Co. LLC, 1585 Broadway, New York, New York 10036 (Fax:
212-507-8999), Attention: Investment Banking Division; and if to the Company
shall be delivered, mailed or sent to Dr Pepper Snapple Group, Inc.,

 

22

--------------------------------------------------------------------------------


 

5301 Legacy Drive, Plano, Texas 75024 (Fax: 972-673-7879), Attention: Martin M.
Ellen, Executive Vice President & Chief Financial Officer.

 

[Remainder of page left intentionally blank; signatures appear on next page.]

 

23

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

 

Very truly yours,

 

 

 

DR PEPPER SNAPPLE GROUP, INC.

 

 

 

 

 

By:

/s/ Martin M. Ellen

 

 

Name:

Martin M. Ellen

 

 

Title:

Executive Vice President and Chief Financial Officer

 

Signature Page to Underwriting Agreement

 

--------------------------------------------------------------------------------


 

Accepted as of the date hereof

 

DEUTSCHE BANK SECURITIES INC.

MORGAN STANLEY & CO. LLC

 

Acting severally on behalf of themselves

and the several Underwriters named in

Schedule II hereto

 

 

DEUTSCHE BANK SECURITIES INC.

 

 

By:

/s/ Jared Birnbaum

 

 

Name:

Jared Birnbaum

 

Title:

Director

 

 

 

 

By:

/s/ Patrick M. Käufer

 

 

Name:

Patrick M. Käufer

 

Title:

Managing Director

 

 

 

 

MORGAN STANLEY & CO. LLC

 

 

 

 

By:

/s/ Yurij Slyz

 

 

Name:

Yurij Slyz

 

Title:

Executive Director

 

Signature Page to Underwriting Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Managers:

 

Deutsche Bank Securities Inc.

 

 

Morgan Stanley & Co. LLC

 

 

 

Applicable Time:

 

2:30 p.m., EST, on November 7, 2011

 

 

 

Indenture:

 

Indenture dated as of December 15, 2009 between the Company and the Trustee

 

 

 

Trustee:

 

Wells Fargo Bank, N.A.

 

 

 

Registration Statement File No.:

 

333-163697

 

 

 

Time of Sale Prospectus

 

Basic Prospectus dated December 14, 2009, relating to the Shelf Securities

 

 

 

 

 

The preliminary prospectus supplement dated November 7, 2011 relating to the
Securities

 

 

 

 

 

Final term sheet dated November 7, 2011 relating to the Securities

 

 

 

Securities to be purchased:

 

$250,000,000 2.600% Senior Notes due 2019

 

 

$250,000,000 3.200% Senior Notes due 2021

 

 

 

Purchase Price:

 

2019 Notes: 99.512% of the principal amount, plus accrued interest, if any, from
November 15, 2011

 

 

 

 

 

2021 Notes: 99.270% of the principal amount, plus accrued interest, if any, from
November 15, 2011

 

 

 

Maturity:

 

2019 Notes: January 15, 2019

 

 

2021 Notes: November 15, 2021

 

 

 

Interest Rate:

 

2019 Notes: 2.600% per annum, accruing from November 15, 2011

 

 

 

 

 

2021 Notes: 3.200% per annum, accruing from November 15, 2011

 

I-1

--------------------------------------------------------------------------------


 

Interest Payment Dates:

 

2019 Notes: January 15 and July 15, commencing July 15, 2012

 

 

 

 

 

2021 Notes: May 15 and November 15, commencing May 15, 2012

 

 

 

Closing Date and Time:

 

November 15, 2011; 10:00 a.m.

 

 

 

Closing Location:

 

Mayer Brown LLP

 

 

71 South Wacker Drive

 

 

Chicago, Illinois 60606

 

I-2

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Underwriter

 

Principal Amount of
2019 Notes to be
Purchased

 

Principal Amount of
2021 Notes to be
Purchased

 

Deutsche Bank Securities Inc.

 

$

87,500,000

 

$

87,500,000

 

Morgan Stanley & Co. LLC

 

87,500,000

 

87,500,000

 

Credit Suisse Securities (USA) LLC

 

37,500,000

 

37,500,000

 

Goldman, Sachs & Co.

 

37,500,000

 

37,500,000

 

Total

 

$

250,000,000

 

$

250,000,000

 

 

II-1

--------------------------------------------------------------------------------


 

Schedule III

 

List of Guarantors

 

234DP Aviation, LLC

A&W Concentrate Company

Americas Beverages Management GP

AmTrans, Inc.

Berkeley Square US, Inc.

Beverage Investments LLC

Beverages Delaware Inc.

DP Beverages Inc.

DPS Americas Beverages LLC

DPS Beverages, Inc.

DPS Finance II, Inc.

DPS Holdings Inc.

Dr Pepper/Seven-Up Beverage Sales Company

Dr Pepper/Seven Up Manufacturing Company

Dr Pepper/Seven Up, Inc.

High Ridge Investments US, Inc.

International Beverage Investments GP

International Investments Management LLC

Mott’s General Partnership

Mott’s LLP

MSSI LLC

Nantucket Allserve, Inc.

Nuthatch Trading US, Inc.

Pacific Snapple Distributors, Inc.

Royal Crown Company, Inc.

Snapple Beverage Corp.

Splash Transport, Inc.

The American Bottling Company

 

III-1

--------------------------------------------------------------------------------


 

Schedule IV

 

Form of Final Term Sheet

 

Supplementing the Preliminary Prospectus

Supplement dated November 7, 2011

(To Prospectus dated December 14, 2009)

 

$500,000,000

Dr Pepper Snapple Group, Inc.

250,000,000 2.600% Senior Notes due 2019

250,000,000 3.200% Senior Notes due 2021

 

Final Term Sheet

 

November 7, 2011

 

Issuer:

 

Dr Pepper Snapple Group, Inc.

Trade Date:

 

November 7, 2011

Settlement Date (T+5):

 

November 15, 2011

Change of Control:

 

Upon the occurrence of a “Change of Control Triggering Event,” the Issuer will
be required, unless it has exercised its right to redeem the Notes, within a
specified period, to make an offer to repurchase all Notes at a price equal to
101% of the principal amount, plus any accrued and unpaid interest to the date
of repurchase.

Denominations:

 

$2,000 x $1,000

Joint Book-Running Managers:

 

Deutsche Bank Securities Inc.
Morgan Stanley & Co. LLC
Credit Suisse Securities (USA) LLC
Goldman, Sachs & Co.

 

 

 

2.600% Senior Notes due 2019

 

3.200% Senior Notes due 2021

Size:

 

$250,000,000

 

$250,000,000

Maturity Date:

 

January 15, 2019

 

November 15, 2021

Coupon (Interest Rate):

 

2.600%

 

3.200%

Interest Payment Dates:

 

Each January 15 and July 15, beginning on July 15, 2012

 

Each May 15 and November 15, beginning on May 15, 2012

Price to Public (Issue Price):

 

99.912%

 

99.720%

Yield to Maturity:

 

2.613%

 

3.233%

Benchmark Treasury:

 

UST 1.750% due October 31, 2018

 

UST 2.125% due August 15, 2021

Benchmark Treasury Price and Yield:

 

102-7+; 1.413%

 

101-8; 1.983%

Spread to Benchmark Treasury:

 

1.200% (120 basis points)

 

1.250% (125 basis points)

Make-Whole Call:

 

T+ 20 basis points

 

T+ 25 basis points (prior to August 15, 2021)

Par Call:

 

—

 

On or after August 15, 2021

CUSIP Number:

 

26138E AN 9

 

26138E AP 4

 

Note: A securities rating is not a recommendation to buy, sell or hold
securities and may be subject to revision or withdrawal at any time.

 

It is expected that delivery of the notes will be made against payment therefor
on or about November 15, 2011, which is the fifth business day following the
date hereof (such settlement cycle being referred to as “T+5”). Under
Rule 15c6-1 under the Securities Exchange Act of 1934, as amended, trades in the
secondary market generally are required to settle in three business days unless
the parties to any such trade expressly agree otherwise. Accordingly, purchasers
who wish to trade the notes on the date of pricing or the next two succeeding
business days will be required, by virtue of the fact that the notes initially
will settle in T+5, to specify an alternative settlement cycle at the time of
any such trade to prevent failed settlement.

 

The issuer has filed a registration statement (including a prospectus) with the
Securities and Exchange Commission (“SEC”) for the offering to which this
communication relates.  Before you invest, you should read the prospectus in
that registration statement and other documents the issuer has filed with the
SEC for more complete information about the issuer and this offering.  You may
get these documents for free by visiting the SEC Web site at www.sec.gov. 
Alternatively, the issuer, any underwriter or any dealer participating in the
offering will arrange

 

IV-1

--------------------------------------------------------------------------------


 

to send you the prospectus if you request it by calling Deutsche Bank Securities
Inc. at 1-800-503-4611 or Morgan Stanley & Co. LLC at 1-866-718-1649.

 

IV-2

--------------------------------------------------------------------------------


 

Exhibit A

 

Opinion of Baker Botts L.L.P., counsel for the Company, pursuant to Section 5(c)

 

(i)            The Company has full corporate power and authority to execute and
deliver this Agreement, the Securities and the Third Supplemental Indenture
(collectively, the “Company Transaction Documents”) and to perform its
obligations hereunder and thereunder.  All corporate action required to be taken
by the Company for the due and proper authorization, execution and delivery of
each of the Company Transaction Documents and the consummation of the
transactions contemplated thereby has been duly and validly taken.

 

(ii)           This Agreement has been duly authorized, executed and delivered
by the Company.

 

(iii)          The Base Indenture has been duly authorized, executed and
delivered by the Company and, assuming due authorization, execution and delivery
thereof by the Trustee, constitutes a valid and legally binding agreement of the
Company, enforceable against the Company in accordance with its terms, except
that the enforcement thereof may be subject to (i) any bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws now or
hereafter in effect relating to creditors’ rights generally and (ii) general
principles of equity and public policy (regardless of whether enforcement is
sought in a proceeding at law or in equity) and the discretion of the court
before which any proceeding therefor may be brought (collectively, the
“Enforceability Exceptions”); the Base Indenture has been duly qualified under
the Trust Indenture Act.

 

(iv)          The Third Supplemental Indenture has been duly authorized,
executed and delivered by the Company and, assuming due authorization, execution
and delivery thereof by the Guarantors and the Trustee, constitutes a valid and
legally binding agreement of the Company and the Guarantors, enforceable against
the Company and the Guarantors in accordance with its terms, except as
enforceability may be limited by the Enforceability Exceptions.

 

(v)           The 2019 Notes and 2021 Notes have been duly authorized, executed
and delivered by the Company and, assuming due authentication thereof by the
Trustee, constitute valid and legally binding obligations of the Company
enforceable against the Company in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.

 

(vi)          Assuming the Guarantees have been duly authorized, executed and
delivered by the Guarantors, the Guarantees constitute valid and legally binding
agreements of the Guarantors, enforceable against the Guarantors in accordance
with their terms, subject to the Enforceability Exceptions.

 

1

--------------------------------------------------------------------------------


 

(vii)         Each of the Transaction Documents conforms in all material
respects to the descriptions thereof contained in each of the Time of Sale
Prospectus and the Prospectus.

 

(viii)        The execution, delivery and performance by the Company and each of
the Guarantors of each of the Transaction Documents to which it is a party, the
issuance and sale of the Securities (including the Guarantees thereof) and
compliance by the Company and each Guarantor, as applicable, with the terms
thereof and the consummation of the transactions contemplated by the Transaction
Documents will not result in the violation of any law or statute of the United
States or the State of New York or, to our knowledge following inquiry of the
Company’s management, any judgment, order, rule or regulation of any United
States federal or New York State court or arbitrator or governmental or
regulatory authority having jurisdiction over the Company or any of the
Guarantors, except for any such violation that would not, individually or in the
aggregate, have a Material Adverse Effect.

 

(ix)           No consent, approval, authorization, order, registration or
qualification of or with any United States federal or New York State
governmental or regulatory authority or, to our knowledge following inquiry of
the Company’s management, any United States federal or New York State court or
arbitrator is required for the execution, delivery and performance by the
Company and each Guarantor, as applicable, of each of the Transaction Documents
to which it is a party, the issuance and sale of the Securities (including the
Guarantees thereof) and compliance by the Company and each Guarantor with the
terms thereof and the consummation of the transactions contemplated by the
Transaction Documents, except for such consents, approvals, authorizations,
orders and registrations or qualifications as may be required under applicable
federal and state securities laws in connection with the purchase and resale of
the Securities by the Underwriters.

 

(x)            The statements in the Time of Sale Prospectus and the Prospectus
under the captions “Description of the Notes,” “Description of Debt Securities,”
and “Underwriting,” insofar as such statements constitute summaries of documents
referred to therein, fairly summarize in all material respects the documents
referred to therein.

 

(xi)           The statements in the Time of Sale Prospectus and the Prospectus
under the captions “Material U.S. Federal Income Tax Considerations,” insofar as
such statements constitute summaries of legal matters referred to therein,
fairly summarize in all material respects the legal matters referred to therein.

 

(xii)          Neither the Company nor any of the Guarantors is, and after
giving effect to the offering and sale of the Securities and the application of
the proceeds of the sale of the Securities as described in each of the Time of
Sale Prospectus

 

2

--------------------------------------------------------------------------------


 

and the Prospectus, none of them will be, an “investment company” or an entity
“controlled” by an “investment company” within the meaning of the Investment
Company Act.

 

(xiii)         The Registration Statement has become effective under the Act;
any required filing of the Preliminary Prospectus, and the Prospectus, and any
supplements thereto, pursuant to Rule 424(b) has been made in the manner and
within the time period required by Rule 424(b); any required filing of any
Issuer Free Writing Prospectus pursuant to Rule 433 has been made in the manner
and within the time period required by Rule 433; to the knowledge of such
counsel, no stop order suspending the effectiveness of the Registration
Statement or any notice objecting to its use has been issued and no proceedings
for that purpose have been instituted or threatened.

 

(xiv)        The Registration Statement and the Prospectus (except for each
document filed pursuant to the Exchange Act and incorporated by reference
therein and the financial statements, financial statement footnotes and
financial schedules and other financial and statistical data included or
incorporated by reference therein and except for that part of the Registration
Statement that constitutes the Form T-1, as to which such counsel need not
express any opinion) appear on their face to be appropriately responsive in all
material respects to the requirements of the Securities Act and the applicable
rules and regulations of the Commission thereunder.

 

(xv)         Each document filed pursuant to the Exchange Act and incorporated
by reference in the Time of Sale Prospectus or the Prospectus (except for the
financial statements, financial statement footnotes and financial schedules and
other financial and statistical data included or incorporated by reference
therein, as to which such counsel need not express any opinion) appeared on its
face to be appropriately responsive as of its filing date in all material
respects to the requirements of the Exchange Act and the applicable rules and
regulations of the Commission thereunder.

 

Such counsel shall also state that nothing has come to their attention that
causes such counsel to believe that (i) any part of the Registration Statement
(except for the financial statements, financial statement footnotes and
financial schedules and other financial and statistical data included or
incorporated by reference therein and except for that part of the Registration
Statement that constitutes the Form T-1, as to which such counsel need not
express any belief), when such part became effective under the Securities Act
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, (ii) the Time of Sale Prospectus (except for the financial
statements, financial statement footnotes and financial schedules and other
financial and statistical data included or incorporated by reference therein, as
to which such counsel need not express any belief), as of the Applicable Time,
contained any untrue statement of a

 

3

--------------------------------------------------------------------------------


 

material fact or omitted to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading or (iii) the Prospectus (except for the financial
statements, financial statement footnotes and financial schedules and other
financial and statistical data included or incorporated by reference therein, as
to which such counsel need not express any belief), as of its date and as of the
Closing Date, contained or contains any untrue statement of a material fact or
omitted or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

4

--------------------------------------------------------------------------------


 

Exhibit B

 

Opinion of James L. Baldwin, Jr., Executive Vice President and

General Counsel of the Company, pursuant to Section 5(d)

 

(i)            The Company and the Guarantors have been duly organized and are
validly existing and in good standing under the laws of their respective
jurisdictions of organization, and to the best of his knowledge, are duly
qualified to do business and are in good standing in each jurisdiction in which
their respective ownership or lease of property or the conduct of their
respective businesses requires such qualification, except where the failure to
be so qualified or in good standing would not, individually or in the aggregate,
have a Material Adverse Effect. The Company and the Guarantors have all power
and authority necessary to own or hold their respective properties and to
conduct the businesses in which they are engaged.

 

(ii)           Each Guarantor has full power and authority to execute and
deliver the Third Supplemental Indenture (including each Guarantee set forth in
the Indenture) (collectively, the “Guarantor Transaction Documents” and,
together with the Company Transaction Documents, the “Transaction Documents”). 
All action required to be taken by each of the Guarantors for the due and proper
authorization, execution and delivery of the Guarantor Transaction Documents and
the consummation of the transactions contemplated thereby will have been duly
and validly taken.

 

(iii)          The Company has an authorized capitalization as set forth in each
of the Time of Sale Prospectus and the Prospectus under the heading
“Capitalization”; and all the outstanding shares of capital stock or other
equity interests of each subsidiary of the Company have been duly and validly
authorized and issued, are fully paid and non-assessable, except where the
failure to be so authorized, issued, fully paid and non-assessable would not,
individually or in the aggregate, have a Material Adverse Effect, and are owned
directly or indirectly by the Company (except in the case of any foreign
subsidiary, for directors’ qualifying shares), free and clear of any material
lien, charge, encumbrance, security interest, restriction on voting or transfer
or any other claim of any third party.

 

(iv)          To my knowledge, except as described in each of the Time of Sale
Prospectus and the Prospectus, there are no legal, governmental or regulatory
investigations, actions, suits or proceedings pending to which the Company or
any of its subsidiaries is a party or to which any property of the Company or
any of its subsidiaries is the subject that, individually, if determined
adversely to the Company or any of its subsidiaries, would reasonably be
expected to have a

 

1

--------------------------------------------------------------------------------


 

Material Adverse Effect; and to my knowledge, no such investigations, actions,
suits or proceedings are threatened.

 

(v)           The Third Supplemental Indenture has been duly authorized,
executed and delivered by Guarantors.

 

(vi)          The Guarantees have been duly authorized, executed and delivered
by the Guarantors.

 

(vii)         The execution, delivery and performance by the Company and each of
the Guarantors of each of the Transaction Documents to which it is a party, the
issuance and sale of the Securities (including the Guarantees thereof) and
compliance by the Company and each Guarantor, as applicable, with the terms
thereof and the consummation of the transactions contemplated by the Transaction
Documents will not (i) conflict with or result in a breach or violation of any
of the terms or provisions of, or constitute a default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company or the Guarantors pursuant to, any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which the
Company or any of the Guarantors is a party or by which the Company or any of
the Guarantors is bound or to which any of the property or assets of the Company
or any of the Guarantors is subject, (ii) result in any violation of the
provisions of the charter or by-laws or similar organizational documents of the
Company or any of the Guarantors or (iii) result in the violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority having jurisdiction over the Company or any
of the Guarantors, except, in the case of clauses (i) and (iii) above, for any
such conflict, breach, violation or default that would not, individually or in
the aggregate, have a Material Adverse Effect.

 

(viii)        No consent, approval, authorization, order, registration or
qualification of or with any court or arbitrator or governmental or regulatory
authority is required for the execution, delivery and performance by the Company
and each Guarantor, as applicable, of each of the Transaction Documents to which
it is a party, the issuance and sale of the Securities (including the Guarantees
thereof) and compliance by the Company and each Guarantor with the terms thereof
and the consummation of the transactions contemplated by the Transaction
Documents, except for such consents, approvals, authorizations, orders and
registrations or qualifications as may be required under applicable state
securities laws in connection with the purchase and resale of the Securities by
the Underwriters.

 

Such counsel shall also state that nothing has come to his attention that causes
him to believe that (i) any part of the Registration Statement (except for the
financial statements, financial statement footnotes  and financial schedules and
other financial and statistical data included or incorporated by reference

 

2

--------------------------------------------------------------------------------


 

therein and except for that part of the Registration Statement that constitutes
the Form T-1, as to which such counsel need not express any belief), when such
part became effective under the Securities Act, contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, (ii) the
Time of Sale Prospectus (except for the financial statements, financial
statement footnotes and financial schedules and other financial and statistical
data included or incorporated by reference therein, as to which such counsel
need not express any belief), as of the Applicable Time, contained any untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (iii) the Prospectus (except for the
financial statements, financial statement footnotes and financial schedules and
other financial and statistical data included or incorporated by reference
therein, as to which such counsel need not express any belief), as of its date
and as of the Closing Date, contained or contains any untrue statement of a
material fact or omitted or omits to state a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

 

3

--------------------------------------------------------------------------------